Citation Nr: 1023052	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-23 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a psychiatric disability to include post-
traumatic stress disorder (PTSD), schizophrenia, and 
psychosis not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel 




INTRODUCTION

The Veteran served on active duty from June 1974 to June 
1976.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, in which service connection for 
PTSD was denied.

The Board remanded the claim in April 2009 for further 
development and consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has a right, as a matter of law, to compliance 
with the remand orders of the Board.  Stegall v. West, 11 
Vet. App. 268 (1998).  The Board remanded the claim, in part, 
for verification of the occurrence of two events in service.  

The Veteran contends that he has PTSD and other psychiatric 
disorders due to experiencing two traumatic events in 
service, sustaining a fall from a high rope unto his head; 
and when he and a fellow serviceman, K.D. witnessed a suicide 
of another serviceman.  

On September 10, 2009, a report of the U.S. Army Criminal 
Investigation Command of the suicide of the serviceman in 
question in September 1974 was obtained by the agency of 
original jurisdiction.  The report essentially noted that 
there were no eye witnesses to the suicide.  Although the 
reports of nine servicemen in the immediate vicinity, 
including the first serviceman to discover the deceased, were 
obtained; neither the Veteran nor K.D. were interviewed nor 
were they noted to have been present according to the nine 
servicemen's reports.  

However, on the day the report of the suicide was received, 
the request for information regarding the putative inservice 
fall was cancelled.  Therefore, another attempt to verify the 
inservice fall must be made.  

Accordingly, the case is REMANDED for the following action:

1.  Conduct all necessary research to 
verify the Veteran's fall during training 
either with Company B 6th Battalion 3rd 
Brigade, Fort Ord, California from July to 
August 1974 or Company E, 2nd Battalion, 
3rd Brigade, USATCI, Fort Polk, Louisiana, 
including obtaining unit histories and 
mishap reports, OR/LLs, and morning 
reports from the service department for 
the Veteran's assigned unit and/or its 
parent unit.  Document negative responses, 
and inform the Veteran so that he may 
attempt to obtain missing documents on his 
own.

2.  As VA has provided a competent medical 
opinion that any psychosis present results 
from the Veteran's PTSD, if, and only if, 
the putative in-service fall is verified, 
schedule the Veteran for a VA psychiatric 
examination to obtain a medical opinion 
indicating whether it is at least as 
likely as not that the in-service fall is 
the cause of his PTSD and any acquired 
psychiatric disorder.  Notify the examiner 
that only an in-service fall that has been 
confirmed is to be considered.  The 
examiner is to provide a thorough 
rationale for the medical opinion based on 
a review of all relevant evidence in the 
claims file.

3.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

